IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 02-40221
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

                                 CRUZ RAMOS,

                                                        Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                           (L-01-CR-838-ALL)

                             December 3, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cruz Ramos appeals his guilty-plea conviction for transporting

undocumented aliens within the United States in violation of 8

U.S.C. § 1324 & 18 U.S.C. § 2.         Ramos contends: the factual basis

was insufficient to support his guilty plea; and the district court

misadvised     him   regarding   the   nature   of    his   plea   because   the

indictment alleged only that the aliens “entered” the United States

and that he furthered such violation.                Ramos asserts that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
factual basis did not support that he assisted the aliens’ entry

into the   United   States   because    their   entry   had   already   been

completed at the time he transported them.

     FED. R. CRIM. P. 11(f) requires the district court to ensure

there is a factual basis for the plea by comparing “(1) the conduct

to which the defendant admits with (2) the elements of the offense

charged in the indictment or information” to ensure that the

defendant’s conduct falls within the charge.            United States v.

Marek, 238 F.3d 310, 315 (5th Cir.) (en banc) (citation omitted),

cert. denied, 122 S. Ct. 37 (2001). Rule 11(c) requires the

district court to advise the defendant of, and to determine that he

understands, among other things, “the nature of the charge to which

the plea is offered[.]”      See FED. R. CRIM. P. 11(c)(1).      Ramos did

not object to any claimed Rule 11 error. Therefore, his challenges

are reviewed only for plain error.       See United States v. Vonn, 122

S. Ct. 1043, 1046 (2002).

     Current law does not support Ramos’ reading of the meaning of

the term entry and/or entered as it is used in § 1324(a)(1)(A)(ii).

Therefore, the district court did not commit plain error.               See

United States v. Calverley, 37 F.3d 160, 162 (5th Cir.), cert.

denied, 513 U.S. 1196 (1995)(en banc); United States v. Hull, 160

F.3d 265, 272 (5th Cir.), cert. denied, 526 U.S. 1136 (1998).

                                                              AFFIRMED.




                                    2